Citation Nr: 1017277	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  06-35 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) initial rating for 
hallux valgus of the right foot with residuals of 
bunionectomy.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to September 
1979, from November 1981 to April 1982, from March 2003 to 
March 2004, and from November 2004 to November 2005.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision from the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

A hearing at the RO before the undersigned was conducted in 
March 2009.  A transcript of the proceeding is of record.  
The Board remanded the claim in April 2009 for further 
development and consideration. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran's right toes were shown to be objectively 
painful, with X-ray evidence of arthritis of two 
metatarsophalangeal joints; the disability is not equivalent 
to moderately severe foot injury.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for hallux 
valgus of the right foot with residuals of bunionectomy are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 
5276-84 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  At 
the Veteran's hearing in March 2009, the Veteran waived any 
error in the timing or content of VA notice.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of his disability, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  When making determinations concerning the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

The Veteran's statements regarding the severity of her 
service-connected disability are deemed competent with regard 
to the description of symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.

Consideration must be given to her possible entitlement to 
"staged" ratings to compensate her for times since filing her 
claim when this disability may have been more severe than at 
other times during the course of her appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Factors of disability of the musculoskeletal system include 
excursion, strength, speed, coordination, and endurance.  
Functional loss may be due to absence or deformity of a 
structure, or due to pain, supported by adequate pathology.  
Weakness is as important as limitation of motion.  38 C.F.R. 
§ 4.40.  Other factors include swelling, deformity, or 
atrophy of disuse.  38 C.F.R. § 4.45.  Painful, unstable or 
maligned joints, due to healed injury, warrant assignment of 
at least the minimum compensable evaluation of that joint.  
38 C.F.R. § 4.59.  Key factors which have not been noted on 
examinations of the neck include swelling, spasm, deformity, 
and disuse atrophy.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each group of minor joints, such as toe 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Diagnostic Code 5003 also allows for evaluation in cases 
where there is an absence of limitation of motion.  With x-
ray evidence of involvement of two or more major joins or two 
or more minor joint groups, a 10 percent evaluation is 
warranted.  With x-ray evidence of involvement two or more 
minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent evaluation is assigned.

The Veteran underwent bunionectomy and osteotomy of the first 
right metatarsal; and arthrodesis of the second, fourth and 
fifth digits of the right foot.  She was granted service 
connection for hallux valgus of the right foot with residuals 
of bunionectomy, rated noncompensable, effective from 
separation from service.  The Veteran continues to appeal for 
a compensable rating for this disability.  

January 2005 and subsequent X-rays have noted degenerative 
joint disease of the second and fifth metatarsophalangeal 
joints.  In addition, the Veteran has complained of painful 
motion, and toe limitation of motion was noted on August 2009 
VA examination.  Therefore, a 10 percent rating is warranted.  

Consideration must be given to entitlement to an even higher 
rating under the Diagnostic Codes applicable to the feet.  

Diagnostic Code 5277, and Diagnostic Codes 5279 to 5282 
provide for a maximum rating of 10 percent and therefore, are 
not applicable.  

The Veteran's symptomatology can also be rated by analogy to 
Diagnostic Code 5284 (Foot injuries, other), a "catch-all" 
provision which covers various foot injury residuals.  
Diagnostic Code 5284 assigns a 10 percent rating for a 
moderate foot injury; a 20 percent rating for a moderately 
severe foot injury, and a 30 percent rating for a severe foot 
injury.  With actual loss of use of the foot, a 40 percent 
rating will be assigned.  See Note to Diagnostic Code 5284.  

A VA examination was conducted in April 2006.  Right 
metatarsophalangeal joint range of motion was normal.  The 
examiner found no spasm, abnormal motion, foot fatiguability, 
muscle atrophy, abnormal gait, foot deformity, or abnormal 
weight bearing.  

A VA examination was conducted in April 2007.  Right big toe 
motion was dorsiflexion of 0 to 35 degrees and plantar 
flexion of 0 to 10 degrees.  Second and third toe ranges of 
motion were normal.  

A VA examination was conducted in August 2009.  The examiner 
stated that the Veteran's right foot disability did not 
significantly affect the function of the Veteran's right foot 
to a moderate or severe degree.  Therefore, moderately severe 
foot injury under Diagnostic Code 5284 has not been shown.  

Consideration has been given to whether a higher rating is 
warranted on the basis of functional impairment and pain.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-06 (1995), supra.  However, the April 2007 VA 
examiner stated that there was no additional limitation of 
motion due to pain, fatigue, weakness, or lack of endurance 
following repetitive activity.  The August 2009 VA examiner 
stated that no further pain or limitation of motion was 
elicited following repetitive movements of the right toes or 
ankle.  

Regarding other diagnostic codes, there is no evidence of pes 
planus, claw foot, or malunion of tarsal or metatarsal bones.  
See VA examinations conducted in April 2006, April 2007, and 
August 2009.  Thus, an increased rating under Diagnostic 
Codes 5276, 5278, and 5283 is not appropriate in this case.

The manifestations of the Veteran's disability have been 
consistent throughout the period of the claim and have never 
warranted a rating higher than 10 percent.  Accordingly, 
staged ratings are not for application.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral 
is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings 
in excess of those assigned are provided for certain 
manifestations of the service-connected disorder but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disability.  The Veteran has not required 
hospitalization due to the service-connected disability 
during the appeal period, and marked interference of 
employment has not been shown.  Therefore, the Veteran's 
disability picture is contemplated by the rating schedule and 
no extraschedular referral is required.



ORDER

Entitlement to an increased, 10 percent, rating for service-
connected hallux valgus of the right foot with residuals of 
bunionectomy is granted. 





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


